DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/905,997 on June 23, 2021. Please note: Claims 1, 8, 10 and 15 have been amended, claims 4-7, 13, 14, 16 and 17 have been cancelled, and claims 19-24 have been newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objections to the abstract of disclosure are hereby withdrawn since the amended abstract, submitted on June 23, 2021, overcomes the objections.

Drawings
The objections to the drawings are hereby withdrawn since the amended drawings, submitted on June 23, 2021, overcome the objections.	

Reasons for Allowance
Claims 1-3, 8-12, 15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination, explicitly teach or render obvious all of the limitations of the independent claims.

The closest prior art to claims 1, 8 and 10 is Gao et al. (CN 107103307 A), hereinafter Gao, in view of Haddad et al. (US 20190311176 A1), hereinafter Haddad.

	Regarding Claim 1, please refer to the discussion of claim 7 as presented in the Non-Final Office Action dated 04/15/2021. In particular, claim 1 has been amended to include the allowable subject matter of now canceled 

	Applicant’s FIG. 4 illustrates the claimed texture recognition device (FIG. 4), comprising:
	a sensing layer (1) comprising a plurality of photosensitive units (See FIG. 4; See paragraph [0040]);
	a transparent contact layer (2) disposed on a side of the sensing layer (See FIG. 4);
	a light shielding layer (3) disposed between the sensing layer and the transparent contact layer (See FIG. 4), wherein the light shielding layer comprises:
		a plurality of light transmission portions (FIG. 4: 31);
		a light transmission layer (FIG. 4: 301);
		a light-proof material layer (FIG. 4: 302), wherein the light-proof material layer is stacked on a surface of the light transmission layer close to the sensing layer (See FIG. 4, showing the stack-up), and is provided with a plurality of through holes (See paragraph [0058]); and
		a plurality of transparent fillers (301) filled in the through holes in a one-to-one correspondence (See FIG. 4; See paragraph [0059]), wherein a refractive index of each of the transparent fillers is smaller than a refractive index of the light transmission layer, and the light transmission portions comprise the transparent fillers, and portions of the light transmission layer covered by the transparent fillers (See paragraph [0059]; See FIG. 4, showing the claimed arrangement of 301);
		a plurality of light sources (4), wherein the plurality light sources is distributed on a side of the light shielding layer close to the transparent contact layer (See FIG. 4, showing the claimed arrangement), and light emitted by the light sources is reflected by the transparent contact layer and transmitted to the photosensitive units by passing through the light transmission portions (See paragraph [0040]);
	wherein ranges on a surface of the transparent contact layer facing away from the sensing layer, where two adjacent light transmission portions obtain light rays, at least partially overlap with each other; and ranges on the sensing layer, irradiated by the light rays transmitted by two adjacent light transmission portions, are spaced from each other (See paragraph [0049])
	wherein a center distance r between two adjacent ones of the light transmission portions satisfies the following condition (See paragraph [0061], formula (4)):
                
                    
                        
                            
                                6
                            
                            
                                
                                    n
                                
                                
                                    1
                                
                            
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    4
                                    n
                                
                                
                                    2
                                
                            
                        
                    
                    ≥
                    r
                    ≥
                    
                        
                            
                                3
                            
                        
                        
                            2
                        
                    
                    
                        
                            h
                        
                        
                            1
                        
                    
                
            
	where h1 is a distance between a center of the light transmission portion and a surface of the transparent contact layer facing away from the sensing layer in a direction perpendicular to the light shielding layer, h2 is a distance between the center of the light transmission portion and a surface of the sensing layer close to the light shielding layer in the direction perpendicular to the light shielding layer, n1 is the refractive index of the light transmission laver, n2 is the refractive index of the transparent filler (See paragraph [0061], disclosing the claimed formula and variables).

	Claims 2, 3 and 9 depend on claim 1, and are therefore also allowed for the above reasons.

	Regarding Claim 8, please refer to the discussion of claim 8 as presented in the Non-Final Office Action dated 04/15/2021. In particular, claim 8 has been rewritten in independent form to include the allowable subject matter of claim 8. None of the cited prior art, either alone or in combination explicitly teaches or renders obvious all of the limitations of the claim for the reasons discussed in the “Allowable Subject Matter” section with regard to claim 8. 

	Applicant’s FIG. 5 illustrates the claimed texture recognition device (FIG. 5), comprising:
	a sensing layer (1) comprising a plurality of photosensitive units (See FIG. 5; See paragraph [0040]);
	a transparent contact layer (2) disposed on a side of the sensing layer (See FIG. 5);
	a light shielding layer (3) disposed between the sensing layer and the transparent contact layer (See FIG. 5), wherein the light shielding layer comprises:
		a plurality of light transmission portions (FIG. 5: 31);
		a light transmission layer (FIG. 5: 301);
		a light-proof material layer (FIG. 5: 302), wherein the light-proof material layer is stacked on a surface of the light transmission layer facing away from the sensing layer (See FIG.5, showing the stack-up), and is provided with a plurality of through holes (See paragraph [0058]); and
(301) filled in the through holes in a one-to-one correspondence (See FIG. 5; See paragraph [0059]), wherein a refractive index of each of the transparent fillers is smaller than a refractive index of the light transmission layer, and the light transmission portions comprise the transparent fillers, and portions of the light transmission layer covered by the transparent fillers (See paragraph [0059]; See FIG. 5, showing the claimed arrangement of 301);
		a plurality of light sources (4), wherein the plurality light sources is distributed on a side of the light shielding layer close to the transparent contact layer (See FIG. 5, showing the claimed arrangement), and light emitted by the light sources is reflected by the transparent contact layer and transmitted to the photosensitive units by passing through the light transmission portions (See paragraph [0040]);
	wherein ranges on a surface of the transparent contact layer facing away from the sensing layer, where two adjacent light transmission portions obtain light rays, at least partially overlap with each other; and ranges on the sensing layer, irradiated by the light rays transmitted by two adjacent light transmission portions, are spaced from each other (See paragraph [0049])
	wherein a center distance r between two adjacent ones of the light transmission portions satisfies the following condition (See paragraph [0061], formula (4)):
                
                    
                        
                            
                                6
                            
                            
                                
                                    n
                                
                                
                                    1
                                
                            
                            
                                
                                    h
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    4
                                    n
                                
                                
                                    2
                                
                            
                        
                    
                    ≥
                    r
                    ≥
                    
                        
                            
                                3
                            
                        
                        
                            2
                        
                    
                    
                        
                            h
                        
                        
                            1
                        
                    
                
            
	where h1 is a distance between a center of the light transmission portion and a surface of the transparent contact layer facing away from the sensing layer in a direction perpendicular to the light shielding layer, h2 is a distance between the center of the light transmission portion and a surface of the sensing layer close to the light shielding layer in the direction perpendicular to the light shielding layer, n1 is the refractive index of the light transmission laver, n2 is the refractive index of the transparent filler (See paragraph [0061], disclosing the claimed formula and variables).

	Claims 15 and 19-24 depend on claim 8, and are therefore also allowed for the above reasons.

	Regarding Claim 10, please refer to the discussion of claim 16 as presented in the Non-Final Office Action dated 04/15/2021. In particular, claim 10 has been amended to include the allowable subject matter of now canceled (See Applicant’s paragraph [0080]).

	Claims 11, 12 and 18 depend on claim 10, and are therefore also allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692